Citation Nr: 1509023	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-44 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 2004, with additional unverified service beginning in November 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions rendered in January 2008 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.

The issue of entitlement to service connection for a skin disorder has been raised by the record during an August 2014 hearing before the Board, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's current psychiatric disorders, to include anxiety disorder and major depressive disorder, are related to his military service.

2.  The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 



CONCLUSIONS OF LAW

1.  A psychiatric disability, to include anxiety disorder and major depressive disorder, was incurred in or due to active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes current diagnoses of anxiety disorder and major depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran asserts that his current psychiatric disorders had their onset during service, or alternatively, are secondary to his service-connected disabilities.  Service connection is currently in place for obstructive sleep apnea; right knee injury with chondromalacia and degenerative joint disease; left knee medial meniscus tear, with degenerative changes; prostatitis; cervical spine strain; degenerative joint disease of the right elbow; left wrist sprain; hemorrhoids; liver cyst; left kidney cyst; epidermal cyst excision scar; cyst excision scar on the back; inclusion cyst on the back; cyst on the back; sebaceous cyst on the back; erectile dysfunction; and a scar, status excision of cyst.  

During an August 2014 hearing before the Board, the Veteran testified that he experienced "hard times" during the military and was involved in "a lot of confrontations."  He indicated that he was frequently harassed and verbally abused due to his rank and that he had no outlet for his emotions.  The Veteran further testified that in 2006, approximately two years after service, his VA primary care physician referred him for mental health treatment because he appeared to exhibit symptoms of anxiety and depression.  

In a written statement received in February 2008, the Veteran indicated that he did not seek treatment for a psychiatric disorder during service because he was not familiar with the terms "depression" and "anxiety."  

In a December 2008 written statement, the Veteran asserted that during service he was given numerous harsh, lengthy assignments for seemingly no reason, which were not assigned to his peers.  He stated that this led to numerous confrontations with military members.  He indicated that nobody was willing to listen to him, and he found no help within the military network.  Consequently, the Veteran asserted that he became increasingly aggravated, irritated, nervous, and found it difficult to speak.  

VA treatment records show that the Veteran first sought psychiatric treatment in June 2007.  At the time, the Veteran reported feelings of depression, loss of interest in activities, hopelessness, difficulty sleeping, irritability, and poor concentration.  The Veteran indicated that he felt lonely and depressed mainly due to language barriers and difficulty finding a job.  A diagnosis of depression was provided, and the Veteran was prescribed an antidepressant and a sleep aid.

A July 2007 VA psychiatric treatment record indicates that the Veteran reported anxiousness, irritability, poor concentration, and worrying excessively about problems or stressors.  He also reported problems with impotence and ejaculation.  Axis III diagnoses included prostate hypertrophy, impotence, and osteoarthritis of the left knee.  Axis IV psychosocial and environmental stressors included language barriers and the Veteran's health.  The assessment was depression, not otherwise specified, and rule out generalized anxiety disorder.

An October 2007 psychiatric progress note indicates that the Veteran exhibited mild symptoms of depression and anxiety.  Axis III diagnoses included prostate hypertrophy, impotence, osteoarthritis of the left knee, obstructive nocturnal sleep apnea, and allergic reaction.  It was noted that the Veteran's health was a moderate psychosocial and environmental stressor.  The diagnosis was depression, not otherwise specified.  

A November 2007 psychiatric progress note indicates that the Veteran's primary complaint was anxiety.  Axis III diagnoses included prostate hypertrophy, impotence, osteoarthritis of the left knee, and obstructive nocturnal sleep apnea.  The Veteran's health was noted as a moderate psychosocial and environmental stressor.  The assessment was anxiety disorder, not otherwise specified. 

A January 2008 psychiatric progress note indicates that the Veteran reported feeling depressed and sleepy during the day.  He also reported feelings of anxiety, particularly when talking to strangers, in shopping malls, and in crowded spaces.  The Veteran also stated that he felt like there was "air in his head" and experienced a non-specific stomach sensation.  He indicated that he had these symptoms since he was in the military.  The Veteran's health was again listed among psychosocial and environmental stressors.  The diagnoses were anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

A March 2010 private psychiatric medical report indicates that the Veteran reported anxiety, depression, irritability, isolation, loss of energy, frequent headaches, precordial pains, chronic insomnia, poor impulse control, multiple somatic complaints, loss of interest in daily activities, poor concentration, frequent loss of memory, inability to tolerate crowded places, severe sexual dysfunction, and total loss of sexual appetite.  The psychiatrist opined that the Veteran's psychiatric condition had its onset in 1990, and provided the following etiological opinion:

From the medical history, we can gather that this [Veteran] was in the military for 20 years.  His active service was on an aircraft carrier.  At this place and within his job, he had to constantly climb stairs, and was exposed to loud intense noises produced within this type of ship.  During his active service he developed multiple organic or physical conditions that began to affect his functionality and emotional state.  Among these organic conditions that he developed during his active service are: chronic lesion in the left knee - this was operated on and did not turn out well, this extremity continued to cause physical symptoms that affected him emotionally, in addition, he developed an apparent hernia in the core pulposo (or nucleus pulposus), cervical spine C4-6 due to the lifting/force used on the carrier.  His emotional condition was such that he began to develop gastrointestinal symptoms, urinary issues, and chronic constipation, from which he developed hemorrhoids.  In the tests that were performed in service, the following were found in his large intestine: tubular adenomatous neoplasia, adenomatous polyps, and during that time period, he was also found to have a cyst on his left kidney and chronic prostatitis.  In addition, it should be noted that due to the excessive noise generated within the carrier, and in spite of ear protection, this patient developed hearing loss, causing him to not be able to be in crowded places or socialize with others, since he is incapable of keeping up with the conversations.  I must also point out that during his time in the [N]avy he suffered facial paralysis, and developed sleep apnea for which he now uses a sleep machine.  Given the obtained history, it is determined that his emotional issues began to surface during the year 1990, as the [Veteran] pointed out, but we cannot determine based on the record that any treatment was given for his emotional issues.  He was prescribed Trazodone . . . which helped his insomnia . . . and Bupropion . . . which was a lower dosage than necessary to regulate his symptoms.  For that reason, the patient exhibited clear depressive, yet mistreated, symptoms.

All of these organic conditions are an aftermath of the physical effort that he exhibited during his job on the carrier.  I should also point out that some of these other conditions are part of the severe, major depressive disorder that developed as a result of the stress that his job caused.  

A December 2007 VA examination report indicates that the Veteran reported intrusive thoughts, difficulty sleeping, and nervousness while on active duty.  The VA examiner provided the following etiological opinion:

The neuropsychiatric condition is not caused by or a result of service connected prostatitis.  There is no evidence of psychiatric complaints, psychiatric findings, nor   psychiatric treatment prior to the military service.  There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during the military service.  There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment one year after discharge from the military service.  [The] Veteran sought psychiatric care in June 2007, three years after the military discharge, and seventeen after the service connected prostatitis was diagnosed.

The evidence of record contains conflicting competent medical opinions regarding the etiology of the Veteran's current psychiatric disability.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 

The December 2007 VA examiner only addressed the issue of whether the Veteran's current psychiatric disorder is secondary to his service-connected prostatitis.  The examiner did not address any of the Veteran's other service-connected disabilities.  Furthermore, the examiner failed to address the Veteran's assertions that his symptoms of anxiety and depression began during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the veteran's lay assertions that he had sustained a back injury during service").  Therefore, the December 2007 VA examiner's opinion is afforded little probative value.

The March 2010 opinion of the Veteran's treating psychiatrist, on the other hand, is supported by a detailed account of the physical manifestations of the Veteran's emotional problems during service, evidencing a thorough review of the Veteran's service treatment records.  The Veteran's treating psychiatrist also considered the Veteran's statements and the effects of the Veteran's service-connected disabilities on his mental health.  Consequently, the Board finds the March 2010 opinion of the Veteran's treating psychiatrist to be the most probative evidence as to the etiology of the Veteran's current psychiatric disorders.  Therefore, service connection for a psychiatric disability is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

II.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Service connection is currently in place for obstructive sleep apnea, rated as 50 percent disabling, right knee injury with chondromalacia and degenerative joint disease, rated as 10 percent disabling , left knee medial meniscus tear with degenerative changes, rated as 10 percent disabling, prostatitis, rated as 10 percent disabling , cervical spine strain, rated as 10 percent disabling, and degenerative joint disease of the right elbow, left wrist sprain, hemorrhoids, liver cyst, left kidney cyst, epidermal cyst excision scar, cyst excision scar on the back, inclusion cyst on the back, cyst on the back, sebaceous cyst on the back, erectile dysfunction, and a scar, status excision of cyst, rated as 0 percent disabling.  As the Veteran's service-connected obstructive sleep apnea is rated at 50 percent disabling and his combined disability rating is 70 percent, the schedular criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

During an August 2014 hearing before the Board, the Veteran testified that he has a Master's degree in business education.  He stated that he has not had gainful employment since his separation from the military in 2004.  The Veteran asserted that he is unable to work due to his short attention span, inability to converse with others, and multiple physical ailments, which prevent him from standing for prolonged periods of time.  

In June 2004, the Veteran submitted a claim for entitlement to vocational rehabilitation, which was granted in October 2004.  On the application, the Veteran indicated that his duties in the military included aviation maintenance and administration.  He stated that his goal was to become a college professor or work in the education field.  The Veteran indicated that he believed that his knees, wrist, internal failures, and the fact that he declined participation in the Veterans Educational Assist Program reduced his ability to obtain and hold a satisfactory job.   In a November 2008 written statement, the Veteran asserted that "[a]fter an appointment in the rehabilitation office of the [VA] hospital in Rio Pedras, they determined that their services would not be of help to me because of my conditions, and not to return."

In a February 2008 written statement, the Veteran stated that prior to his retirement, he unofficially sought the opinion of a Post Office supervisor and a few college  professors, who indicated that they would not consider hiring him due to his difficulty walking, sitting, standing, and problems with nervousness.  The Veteran asserted that he has not attempted to obtain a job since 2005.

In a December 2008 written statement, the Veteran stated that his anxiety and depression had caused extreme nervousness, dizziness, headaches, and reflux.  He asserted that he had a very short attention span, was unable to relate to situations, froze up, and became unable to communicate.  He stated that, "[t]oo often[,] employers and friends would get nothing out of me."  He also indicated that despite taking sleeping medication, his anxiety and sleep apnea caused him to get little sleep.  Consequently, he reported feeling fatigued during the day and being somewhat non-responsive.  He indicated that he constantly dropped things and was unable to drive a car at times.

An April 2008 VA examination report indicates that the Veteran reported worsening knee pain, bilaterally, with severe flare-ups daily.  The report indicates that the Veteran's service-connected bilateral knee, wrist, and elbow conditions had resulted in pain, swelling, deformity, effusion, tenderness, limited motion, antalgic gait, abnormal weight bearing, and difficulty walking, climbing, and holding objects in his left hand.  The examiner noted that the Veteran used a cane, was unable to walk more than a quarter of a mile, and could stand for about 15 to 30 minutes.  The examiner indicated that the Veteran's service-connected joint disabilities prevented him from engaging in sports and had mild effects on chores, shopping, recreation, exercise, and traveling.  The examiner provided the following opinion with regard to the Veteran's ability to secure and maintain gainful employment:

[The Veteran's] previous job was . . . administrative [in] the Navy.  It [is] the examiner's opinion that [the Veteran] is able to work in a computer station for about 8 hours taking [a] small rest period per hour for stretching.  He is able to lift object[s] more than 20 pounds.  He will be able to climb stair[s] or walk . . . long distance[s] if a new job with those description[s] is recommended.

In July 2008, the Veteran was awarded disability benefits by the Social Security Administration (SSA) due to the combined effect of his physical and mental conditions, including his service-connected bilateral knee conditions, C6-C7 radiculopathy, anxiety, and depression,  as well as his nonservice-connected Bell's Palsy and obesity.  The SSA found that the Veteran's bilateral knee conditions produced chronic pain, swelling, limitation of motion, difficulty walking, and atrophy of the left leg muscle.  The SSA also found that the Veteran's anxiety and depressive disorders were manifested by mild psychomotor retardation, anxiety, depressed mood, restricted affect, poor concentration, and irritability.  Although not bound by a SSA decision, the Board has given consideration to the SSA determinations and finds them probative and pertinent to the Veteran's present claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

A March 2010 private psychiatric medical report indicates that the Veteran seemed sad, nervous, distressed, restless, and shaky.  The Veteran's treating psychiatrist noted that the Veteran had poor speech flow, mental blocks, poor concentration, difficulty with short term memory, and little attention span.  The report indicates that the Veteran did no house work, was incapable of making decisions for himself, could not stand any supervision, and deteriorated at the most minor stressful situation.  The Veteran's psychiatrist provided a diagnosis of major depressive disorder and indicated that the Veteran's prognosis was poor.  The psychiatrist opined that the Veteran's physical and emotional conditions caused "social and marital dysfunction" and rendered him "totally and permanently incapable of obtaining employment."

Although the April 2008 VA examiner opined that the Veteran was able to secure and maintain gainful employment, the examiner did not consider the Veteran's psychiatric conditions.  Therefore, based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a psychiatric disability is granted.




[CONTINUED ON NEXT PAGE]
TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


